BIJUR, J.
The defendant excuses his nonattendance by the affidavit of his attorney that the New York Daw Journal was not delivered at his office until 1 o’clock p. m. of the day on which the case appeared on the calendar at 9:45 a. m.
There is a serious defect in the moving papers, namely, the absence of any allegations showing a meritorious defense, or, indeed, any indication at all of what the defense may be. This omission is fatal. Harvey v. Gillies (Sup.) 117 N. Y. Supp. 204; Clews v. Peper, 112 App. Div. 430, 98 N. Y. Supp. 404.
Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. All concur.